 
Exhibit 10.1
 
SUPPORT AGREEMENT


 
SUPPORT AGREEMENT (this “Agreement”), dated as of December 19, 2013, is by and
among Jasper Parent LLC, a Delaware limited liability company (“Parent”), Jasper
Merger Sub, Inc., a Pennsylvania corporation and a direct, wholly-owned
Subsidiary of Parent (“Merger Sub”) and Wesley R. Card, an officer and
shareholder of the Company (“Shareholder”).
 
WHEREAS, concurrently with the execution of this Agreement, Parent, Merger Sub,
and The Jones Group Inc., a Pennsylvania corporation (the “Company”), will enter
into an Agreement and Plan of Merger, dated as of the date hereof, in the form
attached hereto as Exhibit A and as may be amended from time to time in
accordance with its terms (the “Merger Agreement”), which provides for the
merger of Merger Sub with and into the Company (the “Merger”) upon the terms and
subject to the conditions set forth in the Merger Agreement (capitalized terms
used herein without definition shall have the respective meanings specified in
the Merger Agreement);


WHEREAS, Shareholder is, as of the date hereof, the record and/or beneficial
owner (as defined in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), which meaning will apply for all purposes of this
Agreement) of the number of shares of Common Stock, $0.01 par value (the
“Company Common Stock”), of the Company set forth opposite the name of
Shareholder on Schedule I hereto (together with any shares of Company Common
Stock and of the Company which Shareholder may acquire at any time in the future
during the term of this Agreement, the “Shares”); and


WHEREAS, as a condition to the willingness of Parent and Merger Sub to enter
into the Merger Agreement and as an inducement and in consideration therefor,
Shareholder has agreed to enter into this Agreement.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:


SECTION 1.  Representations and Warranties of Shareholder. Shareholder hereby
represents and warrants to Parent and Merger Sub as follows:


(a)           Shareholder (i) is the record and/or beneficial owner of the
shares of Company Common Stock set forth opposite Shareholder’s name on Schedule
I to this Agreement and (ii) except as set forth in Schedule I to this
Agreement, Shareholder does not hold or have any beneficial ownership interest
in any other shares of Company Common Stock.


(b)           Shareholder has the legal capacity or requisite entity power and
authority, as the case may be, to execute and deliver this Agreement and to
consummate the transactions contemplated hereby.  If Shareholder is an entity,
it is duly organized, validly existing and in good standing under the laws of
the state of its formation, and has taken all necessary entity action to
authorize the execution, delivery and performance of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(c)           This Agreement has been duly executed and delivered by Shareholder
and, assuming this Agreement constitutes a legally valid and binding obligation
of Parent and Merger Sub, this Agreement constitutes a legal, valid and binding
obligation of Shareholder, enforceable against Shareholder in accordance with
its terms, subject to (i) laws of general application relating to bankruptcy,
insolvency and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief and other equitable remedies.


(d)           If Shareholder is an individual and the Shares constitute
community property or otherwise require spousal approval in order for this
Agreement to be a legally valid and binding obligation of Shareholder, this
Agreement has been duly executed and delivered by Shareholder’s spouse and,
assuming this Agreement is a legal, valid and binding obligation of Parent and
Merger Sub, constitutes a legal, valid and binding obligation of Shareholder’s
spouse, enforceable against such spouse in accordance with its terms, subject to
(i) laws of general application relating to bankruptcy, insolvency and the
relief of debtors, and (ii) rules of law governing specific performance,
injunctive relief and other equitable remedies.


(e)           Neither the execution and delivery of this Agreement nor the
consummation by Shareholder of the transactions contemplated hereby will result
in a violation of, or a default under, or conflict with, any contract, trust,
commitment, agreement, understanding, arrangement or restriction of any kind to
which Shareholder is a party or by which Shareholder or Shareholder’s assets are
bound, except for any such violation, default or conflict which would not,
individually or in the aggregate, prevent or materially delay the performance by
Shareholder of any of its obligations under this Agreement. The consummation by
Shareholder of the transactions contemplated hereby will not (i) to the
knowledge of Shareholder, violate any provision of any law, order, settlement,
judgment, injunction or decree applicable to Shareholder, (ii) if Shareholder is
an entity, conflict with or violate Shareholder’s organizational documents or
(iii) require any consent, approval, or notice under any law applicable to
Shareholder other than (x) as required under the Exchange Act and the rules and
regulations promulgated thereunder and/or (y) where the failure to obtain such
consents or approvals or to make such notifications, would not, individually or
in the aggregate, prevent or materially delay the performance by Shareholder of
any of its obligations under this Agreement.


(f)           The Shares and the certificates, if any, representing the Shares
owned beneficially and/or of record by Shareholder are now, and at all times
during the term hereof will be, held by Shareholder or by a nominee or custodian
for the benefit of Shareholder or its clients, or by its clients (or the clients
of one of its Affiliates), free and clear of all Encumbrances, claims, proxies,
voting trusts or agreements, options, rights (other than community property
interests, if any, applicable to an individual Shareholder), understandings or
arrangements or any other liens or restrictions whatsoever on title, transfer,
or exercise of any rights of a shareholder in respect of such Shares
(collectively, “Liens”), except for (i) any such Liens arising hereunder or
Liens pursuant to the terms of the Company’s 2009 Long-Term Incentive Plan, (ii)
any applicable restrictions on transfer under state or federal securities laws
and (iii) any rights, agreements, understandings or arrangements that represent
solely a financial interest in cash received upon sale of the Shares
(collectively, “Permitted Liens”).


(g)           Shareholder has full voting power, full power of disposition, full
power to issue instructions with respect to the matters set forth herein and
full power to agree to all of the matters set forth in this Agreement, in each
case with respect to all of the Shares and except for Permitted Liens (none of
which will prevent Shareholder from complying with the terms of this Agreement).
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
(h)           There is no Action pending or, to the knowledge of Shareholder,
threatened against Shareholder at law or equity before or by any Governmental
Entity that could reasonably be expected to impair or materially delay the
performance by Shareholder of Shareholder’s obligations under this Agreement.


(i)            Shareholder has received and reviewed a substantially final draft
of the Merger Agreement. Shareholder understands and acknowledges that Parent
and Merger Sub are entering into the Merger Agreement in reliance upon
Shareholder’s execution, delivery and performance of this Agreement.


(j)            No broker, investment bank, financial advisor or other Person is
entitled to any broker’s, finder’s, financial adviser’s or similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Shareholder in its capacity as
such.


SECTION 2.  Representations and Warranties of Parent and Merger Sub. Each of
Parent and Merger Sub hereby, jointly and severally, represents and warrants to
Shareholder as follows:


(a)           Each of Parent and Merger Sub is an entity duly formed, validly
existing and in good standing under the laws of its jurisdiction of formation,
and each of Parent and Merger Sub has all requisite entity power and authority
to execute and deliver this Agreement and the Merger Agreement and to consummate
the transactions contemplated hereby and thereby, and has taken all necessary
entity action to authorize the execution, delivery and performance of this
Agreement and the Merger Agreement.


(b)           This Agreement and the Merger Agreement have been duly authorized,
executed and delivered by each of Parent and Merger Sub, and, assuming such
agreements constitute legally valid and binding obligations of the other parties
thereto, this Agreement and the Merger Agreement constitute the legally valid
and binding obligations of each of Parent and Merger Sub, enforceable against
each of them in accordance with their terms, subject to (i) laws of general
application relating to bankruptcy, insolvency and the relief of debtors, and
(ii) rules of law governing specific performance, injunctive relief and other
equitable remedies.


SECTION 3.  Transfer of the Shares; Other Legal Proceedings.


(a)           Prior to the termination of this Agreement, except as otherwise
expressly provided herein (including pursuant to this Section 3 or Section 4) or
in the Merger Agreement, Shareholder shall not: (i) transfer, assign, sell,
gift-over, hedge, pledge or otherwise dispose (whether by sale, liquidation,
dissolution, dividend or distribution) of, enter into any derivative arrangement
with respect to, create or suffer to exist any Liens (other than Permitted
Liens) on or consent to any of the foregoing (“Transfer”), any or all of
Shareholder’s Shares, or any right or interest therein; (ii) enter into any
contract, option or other agreement, arrangement or understanding other than a
Permitted Lien (provided such Permitted Lien shall not prevent Shareholder from
complying with the terms of this Agreement) with respect to any Transfer; (iii)
grant any proxy, power-of-attorney or other authorization or consent with
respect to any of the Shares with respect to any matter that is, or that is
reasonably likely to be exercised in a manner, inconsistent with the provisions
hereof; (iv) deposit any of the Shares into a voting trust, or enter into a
voting agreement or arrangement with respect to any of the Shares; or (v)
knowingly, directly or indirectly, take or cause the taking of any other action
that would restrict, limit or interfere with the performance of Shareholder’s
obligations hereunder or the transactions contemplated hereby, excluding any
bankruptcy filing. Any action taken in violation of the foregoing sentence shall
be null and void ab initio. If any involuntary Transfer of any of the Shares
shall occur (including, but not limited to, a sale by Shareholder’s trustee in
any bankruptcy, or a sale to a purchaser at any creditor’s or court sale), the
transferee (which term, as used herein, shall include any and all transferees
and subsequent transferees of the initial transferee) shall take and hold such
Shares subject to all of the restrictions, liabilities and rights under this
Agreement, which shall continue in full force and effect until valid termination
of this Agreement. Upon the request of Parent and at Parent’s expense (including
any reasonable legal fees or expenses incurred by Shareholder), Shareholder
shall surrender or cause to be surrendered to the Company any share certificates
representing the Shares for imposition of a legend referencing these
restrictions on transfer and the fact that the Shares are subject to a voting
agreement in accordance with Section 1529(f) of the PBCL.
 
 
 
3

--------------------------------------------------------------------------------

 

 
(b)           Shareholder agrees that it shall not become a member of a “group”
(as that term is used in Section 13(d) of the Exchange Act) with respect to any
shares of Company Common Stock or Restricted Shares or any other voting
securities of the Company for the purpose of opposing or competing with or
knowingly taking any actions inconsistent with the transactions contemplated by
the Merger Agreement, provided, however, this Section 3(b) shall not apply if
(i) the Merger Agreement shall have been terminated in accordance with its terms
or (ii) this Agreement shall have been terminated in accordance with Section 7.


(c)           Notwithstanding the foregoing, Shareholder may make (i) Transfers
of Shares (A) to any Affiliate, (B) by will or by operation of law or other
Transfers to immediate family members, trusts for the benefit of Shareholder or
any immediate family member of Shareholder or other Transfers for estate
planning purposes, or upon the death of Shareholder, or (C) in connection with
bona fide gifts to charitable organizations or other gift Transfers, in which
each case described in clauses (A), (B) and/or (C) above, any such transferee
shall agree in writing to be bound by this Agreement prior to the consummation
of any such Transfer, and (ii) with respect to Shareholder’s Restricted Shares
(A) that vest on or prior to the Termination Date, Transfers of Shares to the
Company in order to satisfy required withholding taxes applicable upon the
vesting of such Restricted Shares or (B) that are forfeited on or prior to the
Termination Date, Transfers of Shares to the Company in connection with such
forfeiture, and (iii) other Transfers of Shares as Parent may otherwise agree in
writing in its sole discretion.


(d)           The parties acknowledge and agree that, notwithstanding anything
to the contrary in this Agreement, all Restricted Shares held by Shareholder
remain subject to the terms and conditions of the Company’s 2009 Long-Term
Incentive Plan and the applicable award agreements thereunder.
 
 
 
4

--------------------------------------------------------------------------------

 

 
SECTION 4.  Voting of Shares.


(a)           Without in any way limiting Shareholder’s right to vote
Shareholder’s Shares in Shareholder’s sole discretion on any other matters that
may be submitted to a shareholder vote, consent or other approval, at every
meeting of shareholders of the Company called, and at every adjournment or
postponement thereof, Shareholder shall, or shall cause the holder of record of
the Shares on any applicable record date to, (i) appear at each such meeting or
otherwise cause all of Shareholder’s Shares entitled to vote to be counted as
present thereat for purposes of calculating a quorum and (ii) vote or cause to
be voted all Shares entitled to vote at each such meeting (the “Vote Shares”)
(A) in favor of the approval of the Merger Agreement and the principal terms of
the Merger and/or (B) against (x) any action or agreement that would reasonably
be expected to in any material respect impede, interfere with or prevent the
Merger, including, but not limited to, any reorganization, recapitalization or
liquidation involving the Company or any Subsidiary of the Company, (y) any
Acquisition Proposal and any action in furtherance of any Acquisition Proposal
and (z) any action, proposal, transaction or agreement that would result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of Shareholder under this Agreement.


(b)           The obligations set forth in this Section 4 shall apply to
Shareholder unless and until the earliest to occur of the termination of this
Agreement or the Merger Agreement or as otherwise provided pursuant to Section
7.


(c)           Shareholder hereby (i) waives and agrees not to exercise any
rights of appraisal or rights to dissent from the Merger that Shareholder may
have, and (ii) agrees not to commence or join in, and agrees to take all actions
necessary to opt out of any class in any class action with respect to, any
claim, derivative or otherwise, against Parent, Merger Sub, the Company or any
of their respective representatives or successors (x) challenging the validity
of, or seeking to enjoin the operation of, any provision of this Agreement or
(y) alleging a breach of any fiduciary duty of any Person in connection with the
negotiation and entry into the Merger Agreement.


SECTION 5.  Directors and Officers. This Agreement shall apply to Shareholder
solely in Shareholder’s capacity as the beneficial owner and/or holder of record
of Company Common Stock, Restricted Shares and/or other equity interests in the
Company and not in Shareholder’s capacity as a director, officer or employee of
the Company or any of its Subsidiaries or in Shareholder’s capacity as a trustee
or fiduciary of any employee benefit plan or trust. Notwithstanding any
provision of this Agreement to the contrary, Shareholder makes no agreement or
understanding in this Agreement in Shareholder’s capacity as a director or
officer of the Company or any of its Subsidiaries and nothing in this Agreement
shall (or shall require Shareholder to attempt to) limit or restrict any actions
or omissions of a director and/or officer of the Company or any of its
Subsidiaries in any respect, including the exercise of his or her fiduciary
duties as a director and/or officer of the Company or any of its Subsidiaries or
in his or her capacity as a trustee or fiduciary of any employee benefit plan or
trust or prevent or be construed to create any obligation on the part of any
director and/or officer of the Company or any of its Subsidiaries or any trustee
or fiduciary of any employee benefit plan or trust from taking any action in his
or her capacity as such director, officer, trustee and/or fiduciary.
 
 
 
5

--------------------------------------------------------------------------------

 

 
SECTION 6.  Further Assurances. Each party shall execute and deliver any
additional documents and take such further actions as may be reasonably
necessary or desirable to carry out all of the provisions hereof, including all
of the parties’ obligations under this Agreement.


SECTION 7.  Termination.


(a)           This Agreement, and all rights and obligations of the parties
hereunder, shall terminate immediately upon the earliest to occur of the
following:


(i)
 
termination of the Merger Agreement in accordance with its terms;



(ii)
 
the Effective Time;



(iii)
 
any change to the terms of the Merger without the prior written consent of
Shareholder that (A) reduces the Per Share Merger Consideration (subject to
adjustments in compliance with Section 4.4 of the Merger Agreement) or (B)
changes the form of consideration payable in the Merger;



(iv)
 
a Change of Recommendation; or



(v)
 
the mutual written consent of Parent and Shareholder.



(b)           Upon termination of this Agreement, all obligations of the parties
under this Agreement will terminate, without any liability or other obligation
on the part of any party hereto to any Person in respect hereof or the
transactions contemplated hereby, and no party shall have any claim against
another (and no person shall have any rights against such party), whether under
contract, tort or otherwise, with respect to the subject matter hereof;
provided, however, that the termination of this Agreement shall not relieve any
party from liability arising from any willful breach prior to such termination.


(c)           Section 10 shall survive the termination of this Agreement.


SECTION 8.  Public Announcements. Shareholder agrees that any public
announcements by Shareholder relating to the transactions contemplated by this
Agreement and the Merger Agreement will solely be in Shareholder’s capacity as a
director or officer of the Company, and any such public announcement shall be
governed by the terms and conditions of the Merger Agreement, subject to
Shareholder’s ability to comply with required disclosures relating to this
Agreement under the federal securities laws. Shareholder (i) consents to and
authorizes the publication and disclosure by Parent and its Affiliates of
Shareholder’s identity and holding of the Shares and the nature of Shareholder’s
commitments and obligations under this Agreement in any announcement or
disclosure required by the SEC or other Governmental Entity, or any other
disclosure document in connection with the Merger or any of the other
transactions contemplated by the Merger Agreement or this Agreement, and (ii)
agrees promptly to give to Parent any information it may reasonably require for
the preparation of any such disclosure documents; provided, however, that Parent
and its Affiliates shall provide Shareholder with a reasonable opportunity to
review and comment on such publication and/or disclosure of the name of
Shareholder and/or its Affiliates in advance of such publication and/or
disclosure, and shall accept any such reasonable and timely comments of the
Shareholder. Shareholder agrees to promptly notify Parent of any required
corrections with respect to any written information supplied by it specifically
for use in any such disclosure document, if and to the extent that any shall
have become false or misleading in any material respect.
 
 
 
6

--------------------------------------------------------------------------------

 

 
SECTION 9.  Adjustments. In the event (a) of any stock split, stock dividend,
merger, reorganization, recapitalization, reclassification, combination,
exchange of shares or the like of the capital stock of the Company on, of or
affecting the Shares or (b) that Shareholder shall become the beneficial and/or
record owner of any additional shares of Company Common Stock after the date of
this Agreement, then the terms of this Agreement shall apply to the shares of
Company Common Stock owned beneficially and/or of record by Shareholder
immediately following the effectiveness of the events described in clause (a) or
Shareholder becoming the beneficial owner thereof as described in clause (b), as
though, in either case, they were Shares hereunder. In the event that
Shareholder shall become the beneficial owner of any other securities entitling
the holder thereof to vote or give consent with respect to the matters set forth
in Section 4, then the terms of Section 4 shall apply to such other securities
as though they were Shares hereunder.


SECTION 10.  Miscellaneous.


(a)           Notices. All notices, requests, claims, demands or other
communications required or permitted under, or otherwise in connection with,
this Agreement shall be in writing and shall be deemed to have been duly given
if delivered personally, sent via electronic mail (receipt confirmed) or sent by
a nationally recognized overnight courier (providing proof of delivery) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice):


If to Shareholder, to:


Wesley R. Card
1411 Broadway
New York, New York 10018
E-mail:  WCard@jny.com


If to Parent or Merger Sub, to:


c/o Sycamore Partners Management, L.L.C.
9 West 57th Street, 31st Floor
New York, NY 10019
Attention:  Stefan Kaluzny and
Peter Morrow
E-mail:  skaluzny@sycamorepartners.com
  pmorrow@sycamorepartners.com
 
with a copy to (which shall not constitute notice):


Winston & Strawn LLP
35 West Wacker Drive
Chicago, Illinois 60601
Attention:  James P. Faley
E-mail:  jfaley@winston.com
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
and


Law Offices of Gary M. Holihan, P.C.
2345 Larkdale Drive
Glenview, Illinois 60025
Attention:  Gary M. Holihan
E-mail:  garyholihan@gmail.com


(b)           Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


(c)           Counterparts. This Agreement may be executed by PDF and in
counterparts, and by the different parties in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.


(d)           Entire Agreement, No Third-Party Beneficiaries. This Agreement (i)
constitutes the entire agreement, and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
subject matter of this Agreement and (ii) is not intended to confer, nor shall
it confer, upon any Person other than the parties hereto any rights or remedies
or benefits of any nature whatsoever, other than the Company which is an express
third-party beneficiary of Section 4(c) of this Agreement.


(e)           Governing Law, Jurisdiction. THIS AGREEMENT SHALL BE DEEMED TO BE
MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND GOVERNED BY AND
IN ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE WITHOUT REGARD TO THE
CONFLICTS OF LAW PRINCIPLES THEREOF TO THE EXTENT THAT SUCH PRINCIPLES WOULD
DIRECT A MATTER TO ANOTHER JURISDICTION, EXCEPT THAT THE PROVISIONS OF THE LAWS
OF THE COMMONWEALTH OF PENNSYLVANIA SHALL APPLY (X) WITH RESPECT TO THE RIGHTS
AND DUTIES OF THE BOARD OF DIRECTORS OF THE COMPANY AND (Y) WHERE SUCH
PROVISIONS ARE OTHERWISE MANDATORILY APPLICABLE.  The parties hereby irrevocably
submit to the exclusive personal jurisdiction of any Federal court located in
the Commonwealth of Pennsylvania and any state court located in the Commonwealth
of Pennsylvania (the “Chosen Courts”) in respect of the interpretation and
enforcement of the provisions of this Agreement and of the documents referred to
in this Agreement, and in respect of the transactions contemplated hereby, and
hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or of any such document,
that it is not subject thereto or that such action, suit or proceeding may not
be brought or is not maintainable in the Chosen Courts or that the Chosen Courts
are an inconvenient forum or that the venue thereof may not be appropriate, or
that this Agreement or any such document may not be enforced in or by such
Chosen Courts, and the parties hereto irrevocably agree that all claims relating
to such action, suit or proceeding shall be heard and determined in the Chosen
Courts.  The parties hereby consent to and grant any such Chosen Court
jurisdiction over the person of such parties and, to the extent permitted by
Law, over the subject matter of such dispute and agree that mailing of process
or other papers in connection with any such action, suit or proceeding in the
manner provided in Section 10(a) or in such other manner as may be permitted by
law shall be valid, effective and sufficient service thereof. The parties hereto
agree that a final judgment in any such action or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable law; provided, however, that nothing in the
foregoing shall restrict any party’s rights to seek any post-judgment relief
regarding, or any appeal from, such final trial court judgment.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
(f)            Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
ANY CONTROVERSY INVOLVING ANY OF PARENT OR ITS AFFILIATES OR THEIR
REPRESENTATIVES UNDER THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(i) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (ii) EACH PARTY UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10(F).


(g)           Assignment; Binding Nature. Neither this Agreement nor any of the
rights, interests or obligations under this Agreement shall be assigned, in
whole or in part, by operation of law or otherwise by any of the parties hereto
without the prior written consent of the other parties, except that Parent and
Merger Sub may assign, in their sole discretion and without the consent of any
other party, any or all of their rights, interests and obligations hereunder to
each other or to one or more direct or indirect wholly-owned Subsidiaries of
Parent, and any such assignee may thereafter assign, in its sole discretion and
without the consent of any other party, any or all of its rights, interests and
obligations hereunder to one or more additional direct or indirect wholly-owned
Subsidiaries of Parent, in each case to which it assigns its obligations under
the Merger Agreement after providing written notice to Shareholder at least two
(2) business days prior to such assignment; provided, that no such assignment
shall relieve the assigning party of any of their respective obligations under
this Agreement. Any assignment in violation of the preceding sentence shall be
void. Subject to the preceding two sentences, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the parties and their
respective successors and assigns.


(h)           Severability of Provisions. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect, insofar as the economic or legal
substance of the transactions contemplated by this Agreement is not affected in
any manner materially adverse to any party. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible to the fullest
extent permitted by applicable law in a mutually acceptable manner so that the
transactions contemplated by this Agreement are fulfilled to the greatest extent
possible.
 
 
 
9

--------------------------------------------------------------------------------

 

 
(i)            Specific Performance. The parties agree that irreparable damage
would occur and that the parties would not have any adequate remedy at law in
the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each party shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, this being in addition to any other
remedy to which they are entitled at law or in equity, and each party waives any
requirement for the securing or posting of any bond in connection with the
remedies referred to in this Section 10(i).


(j)            Amendment. No amendment or modification of this Agreement shall
be effective unless it shall be in writing and signed by each of the parties
hereto, and no waiver or consent hereunder shall be effective against any party
unless it shall be in writing and signed by such party.


(k)           No Recourse. Parent and Merger Sub agree that Shareholder (in
Shareholder’s capacity as a shareholder of the Company) will not be liable for
claims, losses, damages, expenses or other liabilities or obligations resulting
from or related to the Merger Agreement, including the Company’s breach of the
Merger Agreement.


(l)            No Presumption. This Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provisions
of this Agreement.


(m)          No Ownership Interest. Except as otherwise specifically provided
herein, nothing contained in this Agreement shall be deemed to vest in Parent or
Merger Sub any direct or indirect ownership or incidence of ownership of or with
respect to the Shares. All rights, ownership and economic benefits of and
relating to the Shares shall remain vested in and belong to Shareholder and
neither Parent nor Merger Sub shall have any authority to manage, direct,
restrict, regulate, govern, or administer any of the policies or operations of
the Company or exercise any power or authority to direct such Person in the
voting of any of the Shares (except as otherwise specifically provided herein)
or in the performance of Shareholder’s duties or responsibilities as a
shareholder of the Company.


[Signature Pages Follow]
 
 
 
 
10

--------------------------------------------------------------------------------

 

 
SIGNATURE PAGE TO
SUPPORT AGREEMENT


IN WITNESS WHEREOF, Parent, Merger Sub and Shareholder have caused this
Agreement to be duly executed and delivered as of the date first written above.
 
 
JASPER PARENT LLC
       
By:
/s/ Stefan Kaluzny     Name: Stefan Kaluzny     Title:   Chief Executive Officer
       

 
JASPER MERGER SUB, INC.
       
By:
/s/ Stefan Kaluzny     Name: Stefan Kaluzny     Title: Chief Executive Officer  
     

 
 
 
 

--------------------------------------------------------------------------------

 






SIGNATURE PAGE TO
SUPPORT AGREEMENT
 
 

         
By:
/s/ Wesley R. Card     Name: Wesley R. Card              


 




 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE I
 
 
NAME AND ADDRESS
 
COMPANY
COMMON
STOCK
   
RESTRICTED
SHARES
               
Wesley R. Card
           
1411 Broadway
            New York, New York 10018                   261,836       1,092,531  
                 

 
 
 

 

--------------------------------------------------------------------------------